EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christine Beninati on 5/25/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for electropolishing a surface of an air and/or moisture sensitive substrate, the method comprising: 
in a vessel, submerging the substrate in a first molten salt bath at a first temperature and applying an anodizing current to the substrate to electropolish the surface of the substrate; 
wherein the substrate comprises one or more or more of zirconium, hafnium, thorium, uranium, plutonium, manganese, a rare earth metal (La-Lu), yttrium, magnesium, lithium, and their alloys;
wherein the first molten salt bath comprises a first inorganic salt bath; 

wherein
wherein the anodizing current is 10-30 mA/cm2 ; and
further comprising, subsequent to electropolishing the surface of the substrate, coating the electropolished surface of the substrate with aluminum, 
wherein coating the electropolished surface of the substrate with aluminum comprises discontinuing the anodizing current and allowing the electropolished substrate to dwell in the first molten salt bath such that the electropolished surface of the substrate is coated with aluminum.
Cancel 2-8, 14-26, 28, 30 and 33.
	In claims 9-12, delete the phase “, when used,”.
	In claim 27, replace “14” with --1--.

29. (Currently Amended) A method for coating aluminum on a surface of an air and/or moisture sensitive substrate, the method comprising: 
in a vessel, submerging the substrate in a molten salt bath with a temperature between 95-250 degrees C; 
wherein the substrate comprises one or more or more of zirconium, hafnium, thorium, uranium, plutonium, manganese, a rare earth metal (La-Lu), yttrium, magnesium, lithium, and their alloys;
applying an anodizing current to the substrate to electropolish the surface of the substrate; and 
coating the electropolished surface of the substrate with aluminum by between 95-250 degrees C such that the electropolished surface of the substrate is electrolessly-6-Attorney Docket No.: 2312CONPATENT coated with aluminum
wherein the molten salt bath comprises aluminum halide and alkali metal halide.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim language to define the substrate, molten salt bath as an inorganic salt comprising aluminum halide and alkali metal halide as well as the additional electroless plating process after the electrolytic polishing process overcomes the closest prior art of record.
The closest art is US 2,872,348 which discloses electroless plating of iron or steel with aluminum in fused salt baths. Additionally it is noted the substrate is cleaned, thus deeming obvious some sort of cleaning or polishing process prior to a coating process. US 4,966,659 teaches anodically polishing a steel substrate in a fused bath (similar in composition to ‘348) prior to a coating process, however, none of the art deem obvious the claimed limitations as currently amended.
Claims 1, 9-13, 27, 29, 31 and 32 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759